DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been submitted for examination and are pending further prosecution by the United States Patent & Trademark Office.

Allowable Subject Matter
Claims 6, 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Specification
The abstract of the disclosure is objected to because of various informalities. It is suggested that Applicant amend the abstract as follows:
-- Embodiments relate to an intelligent computer platform to multi-dimensionally optimize device operation. Static hardware device data is acquired and dynamic hardware characteristic data is tracked over one or more temporal segments. A neural model (NM) is trained with corresponding device and network data. The acquired static and dynamic data is populated into the NM [[MLM]], and locale processing patterns corresponding to the populated data are identified. One or more data points and corresponding measurements of the tracked hardware device characteristic data are temporally analyzed. A processing locale corresponding to the temporal analysis is identified and returned as output data, and one or more encoded actions in compliance with the identified processing locale are selectively implemented. --

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

When re-submitted, the new abstract must be in a separate sheet, apart from other sheets.

Correction is required.  See MPEP § 608.01(b).

Claim Objections
The following claims are objected to because of informalities and antecedence issues. It is suggested Applicants amend these claims as follows:
Claim 1
-- an analyzer, operatively coupled to the data manager, to temporally analyze one or more data points and corresponding measurements of the tracked dynamic hardware  --
Claim 3
-- The computer system of claim 2, wherein a [[the]] selectively implemented processing locale and selectively implemented one or more device operation optimizations enable communication of data in a format selected from the group consisting of: augmented reality (AR) and virtual reality (VR). --
Claim 5
-- The computer system of claim 4, the analyzer to dynamically assign a weight to one or more edges connecting the nodes in the created DG, the weight assignment corresponding to updated static and dynamic device and network data, and update the DG and populated data responsive to the dynamic weight assignment. --
Claim 7
-- The computer system of claim 2, wherein the one or more device operation optimizations is selected from the group consisting of: use image mode, frame per second (FSP) rate, and resolution. --
Analogous claims 8, 10, 12, 14, 15, 17, 19 and 20 contain the same errors and should also be corrected.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by EP 3771215 A1 - hereinafter "Bromand".

With respect to claim 1, Bromand teaches,
A computer system comprising: - Fig. 2
a processing unit operatively coupled to memory; - Fig. 2
an artificial intelligence (AI) platform, in communication with the processing unit, having tools to optimize device operation, the tools comprising: - Fig. 2
a device manager to acquire static hardware device data and track dynamic hardware characteristic data over one or more temporal segments; - "At operation 1910 the input data 1911 is obtained from the media-playback device 102. The input data 1911 includes data regarding the media-playback device 102 that is usable by the destination prediction engine 1922 to produce a predicted destination 1932. In the illustrated example, the input data 1911 includes location data 1912 (dynamic hardware characteristic data), bearing data 1914 (static hardware device data) (e.g., a current bearing of the media-playback device 102), time data 1916 (e.g., the current time of day or day of week), and altitude data 1918 (e.g., a height above sea level), among other data." [0167] "The location data 1912 includes data describing a location of the media-playback device 102." [0168]
a data manager, operatively coupled to the device manager, to train a neural model (NM) with corresponding device and network data, including populate the acquired static and dynamic data into the NM, and identify locale processing patterns corresponding to the populated data; - "In an example, the prediction engine 1922 includes a multi-layered Long Short-Term Memory (LSTM) recurrent neural network (RNN), which is a neural network having one or more LSTM cells (e.g., within one or more layers of the neural network)." [0173] "The LSTM RNN is trained on training data to predict a destination as output. The training data can be training data for a specific user, for a specific device, for multiple aggregates users, or for multiple aggregated devices, among other training data. The training data is obtained. For example, training data for a particular user (e.g., the user for which the LSTM RNN will be used to predict destinations) is obtained. The training data can be the input data 1911 tagged with an actual destination location. For example, over time, input data 1911 is recorded from the media-playback device 102 and stored. Destination locations (locale processing patterns) are also recorded and stored in association with input data 1911 that has been recently recorded." [0174] "The process 700 can begin with operation 702, which relates to acquiring training examples of user and device metadata for states." [0097] "Other state metadata 12 can include predictions regarding an Internet connection cost, an Internet connection data cap amount, an Internet connection bandwidth (network data)..." [0094]
an analyzer, operatively coupled to the data manager, to temporally analyze one or more data points and corresponding measurements of the tracked dynamic hardware - "At operation 1910 the input data 1911 is obtained from the media-playback device 102. The input data 1911 includes data regarding the media-playback device 102 that is usable by the destination prediction engine 1922 to produce a predicted destination 1932. In the illustrated example, the input data 1911 includes location data 1912 (dynamic hardware characteristic data)..." [0167] "The location data 1912 includes data describing a location of the media-playback device 102." [0168] "Returning to FIG. 19, the input data 1911 is provided as input to the destination prediction engine 1922. In an example, the operation 1910 further includes determining, based on the input data 1911, a sub-region in which the media-playback device 102 is located. In addition, an identifier of the sub-region is provided as the input to the destination prediction engine 1922." [0171]. "At operation 1920, the destination prediction engine 1922 processes the input data 1911 to determine a predicted destination 1932." [0172]
the data manager to identify a processing locale corresponding to the temporal analysis, and to return the identified processing locale as output data; and - "At operation 1930, a predicted destination 1932 (processing locale) is obtained as output from the destination prediction engine 1922." [0181]; Fig. 19
the device manager to selectively implement one or more encoded actions in compliance with the identified processing locale. - "FIG. 8 is a block diagram illustrating example caching preferences 800. The predicted states 10 can be used to inform modifications to one or more caching parameters. Caching parameters can include, but need not be limited to, a caching aggression 804, cache clearing parameters 806, a quality-size preference 808, media content key parameters 810, a fetch aggression 812, media content items to pre-cache 814." [0101]. "Operation 404 relates to updating caching parameters." [0079]; Fig. 4 "Other example techniques for predicting a destination are described elsewhere herein in relation to predicting a future state." [0147]

With respect to claim 8, Bromand teaches,
A computer program product to support and enable multi-dimensional device operation optimization, the computer program product comprising a computer readable storage medium having program code embodied therewith, the program code executable by a processor to: - Fig. 2
The remaining limitations are rejected for the same reasons given for analogous claim 1.

With respect to claim 15, Bromand teaches,
A computer implemented method, comprising: - Fig. 2
The remaining limitations are rejected for the same reasons given for analogous claim 1.

With respect to claims 2, 9 and 16, Bromand teaches.
the device manager to identify one or more device operation optimizations corresponding to the temporal analysis, and selectively implement one or more of the identified device optimizations. - "FIG. 8 is a block diagram illustrating example caching preferences 800. The predicted states 10 can be used to inform modifications to one or more caching parameters. Caching parameters can include, but need not be limited to, a caching aggression 804, cache clearing parameters 806, a quality-size preference 808, media content key parameters 810, a fetch aggression 812, media content items to pre-cache 814." [0101]. "Operation 404 relates to updating caching parameters." [0079]; Fig. 4

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 7, 10, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3771215 A1 - hereinafter "Bromand", in view of US 20200409457 A1 - hereinafter "Terrano".

With respect to claims 3, 10 and 17, Bromand does not explicitly teach,
wherein a [[the]] selectively implemented processing locale and selectively implemented one or more device operation optimizations enable communication of data in a format selected from the group consisting of: augmented reality (AR) and virtual reality (VR).  
However, in analogous art, Terrano teaches:
"As also shown in FIG. 5, the augmented reality system 110 can utilize the machine learning model 504 to receive a prediction 506d. For instance, as illustrated in FIG. 5, the prediction 506d can indicate that the user's field of view will change at the future time (e.g., due to a predicted head and/or body movement of the user). Indeed, in one or more embodiments, the augmented reality system 110 receives predictions (from the machine learning model 504) of head and/or body movements of the user based on eye tracking information such as movement of the eyes. Moreover, the augmented reality system 110 can utilize the prediction 506d to determine that the user will be unable to visually process the AR element at the future time (e.g., as a result of the AR element being outside of the field of view)." [0079]
"Additionally, the augmented reality system 110 can enable, disable, and/or modify a variety of processes (and/or calculations) associated with the positional and/or spatial properties of an AR element (e.g., positional and/or spatial based processes). In particular, the augmented reality system 110 can enable, disable, and/or modify processes that determine location of the AR element within an electronic display of an HMD and/or a real-world environment (e.g., based on a coordinate system). Moreover, the augmented reality system 110 can enable, disable, and/or modify processes that determine transformation and/or distortion properties of the AR element within the electronic display of the HMD and/or the real-world environment." [0097]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Bromand with Terrano's teachings because doing so would provide Bromand's system with the ability to "reduce overall power consumption and/or heat generation in a head mounted display (HMD) by only rendering visual content when a user can sense or act on the visual content", as suggested by Terrano [0004].

With respect to claims 7 and 14, Bromand does not explicitly teach,
wherein the one or more device operation optimizations is selected from the group consisting of: use image mode, frame per second (FSP) rate, and resolution.  
However, in analogous art, Terrano teaches:
"In particular, the augmented reality system 110 can selectively render an AR element by enabling, disabling, and/or modifying a variety of processes (and/or calculations) within a graphics pipeline for the AR element. Indeed, as an example, the augmented reality system 110 can modify a process by reducing and/or increasing the frequency at which the process is updated (and/or calculated). Moreover, the augmented reality system 110 can selectively render an AR element by modifying (e.g., reducing and/or increasing) a frame rate of the AR element and/or resolution of the AR element." [0094]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Bromand with Terrano's teachings because doing so would provide Bromand's system with the ability to "reduce overall power consumption and/or heat generation in a head mounted display (HMD) by only rendering visual content when a user can sense or act on the visual content", as suggested by Terrano [0004].

Claims 4, 5, 11, 12, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3771215 A1 - hereinafter "Bromand", in view of US 20200134497 A1 - hereinafter "Salomon".

With respect to claims 4, 11 and 18, Bromand does not explicitly teach,
the analyzer to create a directed graph (DG) to reflect hardware device characteristic data and populate one or more nodes of the (DG) with static hardware device data and the dynamically tracked characteristic data.
However, in analogous art, Salomon teaches:
"At 530, the association server 510 may receive, from the database 505, a set of device characteristics. These characteristics may correspond to a set of devices, where each device is associated with a respective set of device characteristics. In some cases, the device characteristics may include authentication activity information, UA information, device types, IP addresses, geographic location information, web activity information, activity timestamps, or any combination of these or other relevant device characteristics. The set of devices may include mobile devices, laptops, desktops, Internet of Things (IoT) devices, Internet of Everything (IoE) devices, web browsers, web cookies, or any combination of these or other devices." [0056]
"At 540, the association server 510 may perform a machine-learning process using the set of device characteristics and the connection information as inputs. For example, the association server 510 may use PSL to generate an HL-MRF model. At 545, the machine-learning process may output one or more probability density functions for device association." [0058]
"At 555, in some cases, the association server 510 may generate a device graph based on the probability density function(s) for device association. This device graph may include a number of nodes and weighted edges, where each pair of nodes in the graph is connected by an edge. The nodes may represent devices within the system (e.g., as specified by the device characteristics) and each weighted edge may correspond to the probability that two devices (e.g., represented by the nodes for that edge) are associated." [0060]
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to implement Bromand with Salomon's teachings because doing so would provide Bromand's system with the ability to facilitate the determination of associations between different devices, as suggested by Salomon [0004].

With respect to claims 5, 12 and 19, Salomon teaches,
the analyzer to dynamically assign a weight to one or more edges connecting the nodes in the created DG, the weight assignment corresponding to updated static and dynamic device and network data, and update the DG and populated data responsive to the dynamic weight assignment. - "At 555, in some cases, the association server 510 may generate a device graph based on the probability density function(s) for device association. This device graph may include a number of nodes and weighted edges, where each pair of nodes in the graph is connected by an edge. The nodes may represent devices within the system (e.g., as specified by the device characteristics) and each weighted edge may correspond to the probability that two devices (e.g., represented by the nodes for that edge) are associated." [0060]. "The database 410 may update the stored device associations in memory and, in some cases, may update the machine-learning process, the probability density model, the device graph, or some combination of these based on the updated association information." [0051]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See US 20200013371 A1 - Method, Controller, And System For Adjusting Screen Through Inference Of Image Quality Or Screen Content On Display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY R ST LEGER whose telephone number is (571)270-7720. The examiner can normally be reached M-F (IFP) ~9:00-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEOFFREY R ST LEGER/Primary Examiner, Art Unit 2192